DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 11/11/22. As directed by the amendment: no claims have been amended, no claims have been canceled, and no new claims have been added. Thus, claims 1-18 are presently pending in the application.

Election/Restrictions
Applicant’s election without traverse of Species 3, 6, 9, 10 and 13 in the reply filed on 11/11/22 is acknowledged.

Drawings
The drawings are objected to because reference number 112 in fig. 84 should be corrected to 212. 
Reference number 20 is missing a lead line in fig. 90. 
The following figures include exploded views that require a bracket enclosing the structure within the figure or a dashed like connecting the floating structures: Figures 10, 14, 24, 42, 49, 50, 52, 58, 59, 66, 79, 80, 81, 84, 85, 90, 91, 95, 96, 119, 120, 124-126, 132, 134, 136, 140, 142. 
Figure 126 includes reference number 160, however it is not pointing to opening previously describes (see Fig. 67). 
Figure 127 is missing “FIG.” before “127.” 
Figures 144 includes two separate figures that should be labeled separately (i.e. 144A and 144B).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 141 in fig. 13, 98 in fig. 17 and 164 in fig. 26, 320 in fig. 126, 127 and 132, 201 in fig. 134, 353 in fig. 141.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Reference number 95 in paragraph 308 is not found in figures 110-115 as the paragraph states, but rather figure 116.
Reference number 102 in line 7 of paragraph 329 should be changed to 100.
Reference number 64 in paragraph 357 is not in figures 1 and 2 as the paragraph states. 
Reference number 158 in paragraph 360 is not in figure 2 as the paragraph states, but rather figure 83. 
In line 4 of paragraph 376, “is” should be changed to --in--.
Reference number 155 in paragraph 422 is not in figures 84-85 as the paragraph states. 
Paragraph 472 recites “[00274]” which should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasinghe et al. (2018/0250486) in view of Galgali et al. (2018/0256844).
Regarding claim 1, in fig. 6-7 Amarasinghe discloses a mask 6000 comprising: (a) a mask body (6100 and 6175) having a front (where 6100 is pointing) and first and second laterally opposed sides (to the left and right of where 6100 is pointing), and, (b) a first strap (6134 on either side of the user’s head) for extending around a head of a user (in part), the first strap comprising a first side portion (closest to the mask) which, when worn by the user, extends over a portion of a first lateral side of the head of the user (by the cheeks) and a second side portion (portion that connects to strap 6802) which, when worn by the user, extends over a portion of a second lateral side of the head of the user (by the eyes), wherein the first side portion and the second side portion are rigid [0255-0256], but is silent regarding that each laterally opposed side having a strap attachment member. However, in fig. 41A-41C Galgali teaches that each laterally opposed side of a mask body has a strap attachment member 1010 with hook-shaped connectors 1020 at free ends of a strap. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amarasinghe’s lateral side and first strap with attachment member posts and hook-shaped connectors, respectively, as taught by Galgali, for the purpose of providing adjustment of the straps with respect to the mask and user’s face that remains in a desired position ([0423] Galgali). 
Regarding claim 2, the modified Amarasinghe discloses that the first side portion and the second side portion are convex (Fig. 6-7 Amarasinghe).
Regarding claim 3, the modified Amarasinghe discloses that when the user is wearing glasses, the first side portion and the second side portion are positioned laterally outwardly of temples of the glasses (see fig. 5, [00256] explains that the first and second side portions do not contact the face of the user and therefore the first and second side portions are positioned outwardly of the temples of the glasses).
Regarding claim 4, the modified Amarasinghe discloses that each of the first side portion and the second side portion engage the head of the user rearward of the temples of the glasses (Amarasinghe discloses that the portions of the first side portion and second side portion that connect to strap 6802, see fig. 5, extend rearward of a portion of the temples of the glasses that are closest to the frames of the glasses, Amarasinghe further discloses that each of the first side portion and the second side portion are also structured to provide a predetermined level of deformation to allow bending (allows bending towards/away from the face) to adjust for varying facial width [0256], which allows the first side portion and the second side portion to contact the user’s face, especially in light of alternate embodiments in which the first side portion and the second side portion do not contact the user’s face [0256]). 
Regarding claim 6, the modified Amarasinghe discloses that the first side portion and the second side portion are made from a rigid plastic ([0268] rigid polycarbonate, Amarasinghe).
Regarding claim 7, the modified Amarasinghe discloses that the rigid plastic is ABS, HDPE, nylon or polycarbonate ([0268] rigid polycarbonate, Amarasinghe).
Regarding claim 8, the modified Amarasinghe discloses that each of the first side portion and the second side portion have a mask body engagement end (end with hook) and a rearwardly disposed opposed end (opposite end that connects to 6802, Amarasinghe) and the first strap further comprises an adjustable band (6802 that extends to a portion of 6800, up to 6806, down to another portion of 6800 and to 6802 on the opposite side, [0229] Amarasinghe) which extends between the opposed ends of the first side portion and the second side portion (Fig. 5 Amarasinghe).
Regarding claim 9, the modified Amarasinghe discloses that the adjustable band comprises an elastomeric material ([0355] Amarasinghe discloses that the positioning and stabilizing strap is resiliently extensible, 6800 in [0227]).
Regarding claim 10, the modified Amarasinghe discloses that the adjustable band has an adjustable length ([0229] Amarasinghe).
Regarding claim 11, the modified Amarasinghe discloses that each of the first side portion and the second side portion have a mask body engagement end (end with hooks) and a rearwardly disposed opposed end (opposite end that connects to 6802, Amarasinghe) and the mask body engagement ends are rotatably mounted to the strap attachment members ([0423] fig. 41A-41C Galgali).
Regarding claim 12, the modified Amarasinghe discloses that each of the mask body engagement ends are removably rotatably mounted to the strap attachment members ([0423-0424] fig. 41A-41C Galgali).
Regarding claim 13, the modified Amarasinghe discloses that each of the mask body engagement ends comprises a hook (1020 Galgali) and each of the strap attachment members comprises a hook receiving portion (opening 1012 Galgali) whereby each hook receiving portion receives one of the mask body engagement ends ([0423-0424] fig. 41A-41C Galgali).
Regarding claim 14, the modified Amarasinghe discloses that each of the mask body engagement ends comprises a pivot pin receiving portion (cavity 1022, Galgali) and each of the strap attachment members comprises a pivot pin (port 110, Galgali).
Regarding claim 15, the modified Amarasinghe discloses a second strap (6154 and 6160, Amarasinghe).
Regarding claim 16, the modified Amarasinghe discloses that the second strap comprises a first side portion which, when worn by the user, extends over a portion of the first lateral side of the head of the user (fig. 4, the first side portion closest to the mask extends over a portion of the chin of the user when the user is laying down) and a second side portion which, when worn by the user, extends over a portion of the second lateral side of the head of the user (fig. 4, the second side portion furthest from the mask but including a portion of 6154 extends over a different portion of the chin of the user when the user is laying down), wherein the first side portion and the second side portion of the second strap are rigid (clip 6160 must have some amount of rigidity to function, [0255-0256]).
Regarding claim 17, the modified Amarasinghe discloses that each of the first side portion and the second side portion are typically transparent ([0387] discusses that polycarbonate is typically transparent, which is the material of the upper and lower arms [0268] Amarasinghe). Although Amarasinghe does not teach that the polycarbonate used is always transparent, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the modified Amarasinghe’s polycarbonate with transparent polycarbonate since it appears that transparent polycarbonate would perform equally as well. 
Regarding claim 18, the modified Amarasinghe discloses that each of the first side portion and the second side portion of each of the first strap and the second strap are typically transparent ([0387] discusses that polycarbonate is typically transparent, which is the material of the upper and lower arms [0268] Amarasinghe). Although Amarasinghe does not teach that the polycarbonate used is always transparent, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify the modified Amarasinghe’s polycarbonate with transparent polycarbonate since it appears that transparent polycarbonate would perform equally as well.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Amarasinghe and Galgali, as applied to claim 1 above, in further view of Bearne et al. (2016/0067441).
Regarding claim 5, the modified Amarasinghe is silent regarding that each of the first side portion and the second side portion engage the head of the user rearward of the external acoustic meatus of the head. However, in fig. 33 Bearne teaches that a first side portion and a second side portion engage the head of the user rearward of the external acoustic meatus of the head (3320 extends past the external acoustic meatus of the head). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Amarasinghe’s first side portion and a second side portion to engage the head of the user rearward of the external acoustic meatus of the head, as taught by Bearne, for the purpose of providing an alternate headgear configuration having the predictable results of providing keeping a facemask retained on a user’s face. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pastoor et al. (2015/0202397) to a mask with hook attachments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785